Title: From John Adams to Boston Patriot, 8 August 1809
From: Adams, John
To: Boston Patriot


				
					Sirs
					Quincy, August 8, 1809.
				
				Amsterdam, October 4, 1780, wrote to Mr. Dumas—“I should be glad to see a copy of the dispatches
from the Dutch plenipotentiaries at Petersburgh, or at
least as exact an account of their substance as possible:
and to learn whether the object of the congress is simply
to form a plan for supporting each other and making a
common cause in defence of those principles only which
the three northern powers have already adopted, or whether they have in contemplation a more extensive regulation of maritime affairs.
I do not see how this congress can have a peace between the belligerent powers for its object, when the parties who compose it, have already so positively declared
for a neutrality. I wish with all my heart, that another
republic had a minister at the congress, or at least at the
court of St. Petersburg. Neither the cause nor the country of America is understood in any part of Europe, which
gives, opportunity to the English to represent things as
they choose.
Onesta è Sempre la causa di colui che parla Solo.I do not expect peace so soon as next spring; and I
should dread the interposition of the congress at Petersburgh, in the business. They understand not the subject.
It is impossible they should. America is not represented
there, and cannot be heard. If they should take into
consideration the affair of peace, I should be apprehensive
of some recommendation to save the pride, or what they
would call the dignity, of England, which would be more
dangerous and pernicious to America than a continuance
of the war. I am not afraid of a continuance of war.
A truce is ten times more to be dreaded.If all the powers at the congress at Petersburg would
agree together to acknowledge American independence,
or open a free commerce with America, and admit her
merchant ships and vessels of war into their ports like
those of other belligerent powers, this would be just indeed that perfect neutrality which they profess requires it. Refusing admittance to the American flag, while they
admit that of England, is so far from neutrality, that it is
taking a decided part in favor of England and against one
of the belligerent powers: a power too, which, in point
of numbers, wealth, industry, capacity, military and naval
power, as well as commerce, is quite as respectable as
several of those which are or will be represented in congress.I am very sorry I did not give Mr. Guild a letter to you.
He is an American of merit and a gentleman of letters,
taste and sense.”October 5th, 1780, wrote to Congress, that on the 6th
of September, the Baron De Wassenaar Staremburg, and
the Baron De Heckeron Brantzenburg, ministers plenipotentiary of their high mightinesses, had their first audience of the Grand Duke, Paul, and his Dutchess, and
made their harangues, which I sent to Congress with
the answers, but will not transcribe—only that Paul charged them to write to their masters that he considered the
republic as the first ally of the empire.On the 6th of September, the Prince of Prussia arrived
and made a magnificent entry into the city of St. Petersburgh.
Last night, I had a letter from the Hague, dated the
3d of October, which states that a courier had arrived
from their plenipotentiaries at Petersburgh, with dispatches
which take away all plausible pretexts from the temporizers, for delaying the accession of the republic to the
armed neutrality: that according to appearances, the
Emperor, the King of Prussia and Portugal, will acceed
to it, and that all would agree in a maritime code, which
should be useful to all nations for the future. But this
intelligence is so general, and has the air of being so conjectural, that I know not how much dependence is to be
had upon it.I have no other information to give Congress respecting
the execution of my new commission, except that I have
been busily employed ever since the receipt of it, in making the most particular enquiries in my power concerning the best house, the best terms, &c. I shall delay finishing any contract with any house, for a little while, in
hopes of Mr. Laurens’s arrival with a commission as minister plenipotentiary.—If he should not arrive in a reasonable time, I shall proceed as well as I can.”
October 6, 1780, wrote to Congress—“Her most
faithful majesty has published an ordinance, forbidding
all ships of war and privateers of the powers at war, to bring any prize into the ports of her kingdom.—It is as
follows.Experience having demonstrated that several privateers
of the nations now at war, have abused the commissions
and letters of marque with which they were furnished, notwithstanding the respect and good reception with
which they have been admitted into the ports of our
kingdom, in consequence of the system of exact neutrality, which we have resolved to pursue in the present circumstances; and it being just to consider of means to
put an end to the disorders which have often resulted,
when our laws in this regard have not been properly respected, any more than the sovereign freedom of our territory: we have judged proper to ordain, that in the ports
of our states and dominions, there shall be no more admitted, any privateer of any power whatever, nor any
prize, which the said privateers, ships or frigates of war
may have made or shall make, without any other exception, than of such cases in which the law of nations shall
render hospitality indispensable, with this condition always, that it shall not be permitted them, to sell or unload the said prizes which they may bring in, in the case
before mentioned; and that they shall not stay longer
than the time necessary to avoid the danger, or to obtain
the innocent relief, of which they shall absolutely stand
in need. And as to the privateers which are now in our
ports, they shall be notified to go out in the term of twenty days, to be computed from that on which such
notification shall be made to them. That the council of
war are thus to understand it, and accordingly to execute it, by expediting forthwith the necessary orders to Governors and commanders of our provinces, islands,
fortresses and maritime places. At the Palace of Lisbon,
the 30th of August, 1780—with the signature of her
majesty.”October 7, 1780, wrote to Mr. Jennings—“Mr. Bowdoin, a gentleman of Virginia, is passing through Brussells on his way to France. He is a young American of
good character here, and I recommend him to your notice.Pray what think you of the face of affairs? According
to present appearances, a year or two more will probably
deliver our country from the enemies within it, though it
may not bring peace. The King of England has so much
spirit and firmness, that it is not to be expected he will
make peace.The English have commenced hostilities, as usual,
without a declaration of war, against the Dutch, in St.
Martins; but I suppose this will be pocketed like all former insults. The Dutch, however, are somewhat enraged at it, at present. I have not so regular intelligence
from England here as I had at Paris; but I suppose the
ministry are omnipotent in Parliament, although the omnipotence of Parliament and of the British navy seems to
be somewhat reduced. I shall remain here until the arrival of Mr. Laurens, if it is till spring.”Same day, wrote to Mr. William Lee, recommending
the same Mr. Bowdoin, and added, "I am in hourly expectation of hearing of Mr. Laurens: but not without
anxiety for his safety, as he comes only in a packet. The
accounts from our country, by way of Spain, France,
England and directly to Amsterdam, are very flattering—But the one thing needful for a decisive campaign, a superiority at sea, is wanting, which takes away all ground
of sanguine expectation. The English, however, will be
in no very respectable situation, and they must be much
distressed. The casualties of the campaign and the severity of duty will reduce their numbers, by sickness, desertion and by the sword, in occasional skirmishes. What
shall we hear from the West-Indies?The English threw off the mask so unreservedly, after
the reduction of Charlestown, and discovered their ill will,
their wicked wishes and base designs, so clearly, that the
mortification to them must be double to make peace now,
to what it would have been before. But why do I talk
of peace? I am so well persuaded that the King of England will see all go, rather than make peace, and see so
clearly that his majesty is now omnipotent in England,
that it is scarcely worth while to mention peace.”October 11, 1780. From my first arrival in Holland,
I made the most diligent enquiries in my power concerning the constitution of government in that nation, both
as a federative republic, and in the particular form of each
separate state and city. As every thing in Dutch was
unintelligible to me, I asked if there was any thing in
English or French, from which I could obtain satisfactory
and authentic information. Sir William Temple was
mentioned: but as this work had been familiar to me
for many years, I asked for some other, and a French volume was put into my hands, which, upon examination,
I found to be so conformable to the practice, if not to the
theory of these governments, that I translated it into English with my own hand, and sent it to Congress in a letter,
in order to show them the formidable power of the house
of Orange, reinforced by the influence of the house of
Hanover, all which was opposed to us.11th of October, 1780. It may serve to let Congress into
the springs and motives which actuate this republic, to be
furnished with the following sketch of the constitution, so
far as it respects the authority of the Stadtholder.Here follows the manuscript, in ten very large folio pages, in a very fine hand: but curious as it is, the constitution of Holland is now so much altered, that it is not of
any use to transcribe it here. At the close of this letter
was added, Mr. Laurens is taken and carried into England.October 13, 1780, wrote to Mr. Le Vaillard, at Passy,
near Paris—“This moment Mr. De Neuville brought
me your favor of the 3d, and I am much obliged to you for giving me this opportunity of sending the enclosed letters to America by your son, to whom I wish a happy voyage and all imaginable prosperity.”Same day, wrote to Mr. Samuel Adams—“This letter is intended to go by Monsieur Le Vaillard, a young
gentleman bound to America, with design to engage in
the service of Mr. Holker, or to lay the foundation of a
mercantile house, either in France or America, as circumstances may be.
I have the pleasure to know his father and his family
and the young gentleman very well. They are all worthy and amiable, and have on many occasions been very
civil to me. I wish him success, and to this end, as good
acquaintance as may be in our country. I take the liberty to recommend him to your attention and civilities.Mr. Laurens is in England. The accounts are so contradictory, some saying he is in the Tower, others that he
is not yet arrived in London, that I cannot yet learn with
certainty, how he is treated.”Same day wrote to Dr. Rush—“Mr. Le Vaillard, the
amiable son of a worthy family at Passy, whom I very much
esteem will deliver you this letter. I dare say his behavior will be such as to recommend him, and I cannot but
request your attention to him. His father is in the king’s
service and a gentleman of letters.The British cabinet have lately determined on a vigorous prosecution of the American war. They have promised Clinton all the reinforcements they can possibly obtain. We know how many these will be, namely very
few. They will scrape the Augean stables of Hesse, and
Hanau, but will obtain fewer recruits than they did even
last year.”October 14, 1780, wrote to Congress—“Repeated
letters from London confirm the account of Mr. Laurens’s
being confined to the tower a close prisoner: that neither
his old correspondents, nor his refugee relations are suffered to speak to him.There have been so many precedents of exchanges,
Mr. Lovell, as well as the major generals Sullivan, Sterling and Lee, and others, having been exchanged as
prisoners of war, that it is very extraordinary that they
should now treat Mr. Laurens as a prisoner of state. It
is not however merely a proof that passion and caprice
govern their councils. I conceive it is intended to signify
to the tories in America, whom they believe to be more
numerous than they are, and to their officers and troops
serving in America that now they have obtained an election of parliament to their minds, they are determined to
prosecute the war with vigor, and to bring America still
to unlimited submission. For however our countrymen
may have flattered themselves with hopes of peace,
there is nothing further from the thought of the king of
England, his ministers, parliament and nation, for they
are now all his, than peace, upon any terms to which
America can agree. There is no future event more certain in my mind, than that they never will acknowledge
American Independence, while they have a soldier in the
United States, nay they would not do it, even after their
troops shall be all driven from the continent. I think I
see very clearly that America must grow up in war. It is
a painful prospect to be sure. But when I consider that
there are more people in America, than there are in the
united provinces of the low countries: that the earth itself produces abundance in America, both for consumption and exportation, and that the united provinces produce nothing but butter and cheese; and that the united
provinces have successively maintained wars against the
formidable monarchies of Spain, France and England, I
cannot but persuade myself, it is in the power of America
to defend herself against all that England can do.The republic where I now am, has maintained an army
of one hundred and twenty thousand men, besides a formidable navy. She maintains at this day a standing army
of thirty thousand, besides a considerable navy. All this
in a profound peace. What cause, physical or political,
can prevent three millions of people in America from
maintaining for the protection of their altars and firesides, as many soldiers, as the same number of people in Europe can maintain for mere parade, I know not.A navy is our natural and only adequate defence. But
we have but one way to increase our shipping and seamen,
and that is privateering. This abundantly pays its own
expences, and procures its own men. The seamen taken
generally inlist on board our privateers, and that is the
surest way of distressing the commerce of our enemies,
protecting our own, increasing our seamen, and diminishing theirs. And this will finally be the way, by capturing their supplies that we shall destroy, or captivate,
or oblige to fly, their armies in the United States.A loan of money in Europe would assist privateering,
by enabling us to fit out ships the more easily, as well as
promote and extend our trade, and serve us in other ways.
I wish I could give hopes of speedy success in this business. But I fear that Cornwallis’s account of his defeat
of general Gates, whether true or false, will extinguish
the very moderate hopes, which I had before for a time.There is a prospect, however, that the English will
force this republic into a war with them: and in such
case, or indeed any case, if there were a minister here accredited to the states general and to the Prince, Stadtholder of he united provinces of the low countries, he
would assist a loan—There is another measure that may
be taken by Congress to the same end: that is sending
some cargoes of produce, upon account of the United
States directly here, or to St. Eustatia, to be sold for the
payment of interest. The sight of a few such vessels and
cargoes would do more than many long reasonings and
negociations.Another method may be taken by Congress. Make a
contract with private merchants in Philadelphia, Boston,
Maryland, Virginia or else where, to export produce annually to a certain amount to Amsterdam, or St. Eustatia, or both, to be sold for the payment of interest. The
merchants or houses contracted with should be responsible,
and known in Europe, at least some of them.This country has been grossly deceived. It has little knowledge of the numbers, wealth, and resources of the United States, and less faith in their finally supporting
their independence, upon which alone a credit depends.
They have also an opinion of the power of England,
vastly higher than the truth. Measures must be taken,
but with great caution and delicacy, to undeceive them.On the same 14th of August, I780, wrote to my correspondent in London. “Yours of the 6th and 10th
are received. Upon what principle is it, that they confine Mr. Laurens as a prisoner of state?—after so many
precedents have been set? Sullivan, Sterling, Lee, Lovel
and many others have been exchanged as prisoners of war.Mr. Laurens was in England when hostilities commenced. He came into public, in America, after the declaration of independence, after the extinction of all civil authority under the crown, and after the formation of complete new governments in every state. To treat a citizen of a state, thus completely in possession of sovereignty
de facto, is very extraordinary. Do they mean to exasperate Americans, and drive them to retaliation? Are
these people governed by reason at all, or by any principle, or do they conduct according to any system, or do
they deliver themselves up to the guidance of their passions and their caprice? I saw so many contradictions in
the papers, about Mr. Laurens, that I hoped your first
account was a mistake—but your letter of the 10th makes
me think the first account right. Pray inform me constantly of every thing relative to him, and let me know it
any thing can be done for him, by way of France or any other.Cornwallis’s and Tarlton’s gasconade serves to diminish
the esteem of mankind for the people of England, by
giving fuel to their passions, and making them throw off
the mask. I do not believe that their advantage is half so
great, nor the American loss half so much as they represent. Time, you know, is the mother of truth. Audi
alteram partem, and wait the consequences. Fighting is
the thing. Fighting will do the business. Defeats will
pave the way to victories. Patience! Patience! Il y en
a beaucoup en Amerique.There will be no inhumanity, now, in leaving Mr. Laurens in the Tower, for a short time, in order to introduce some other things which occurred in this month of October. We shall soon return to Mr. Laurens.At dinner one day, with a large company at the house
of a great capitalist, I met the giant of the law in Amsterdam, Mr. Kalkoen. He was very inquisitive concerning
the affairs of America, and asked me many ingenious
questions. But he had spent his life in such ardent study
of his institutes, codes, novelles and pandects, with his
immensely voluminous commentations upon them, that
he had neglected entirely the English language, and was
very inexpert in the French. Interpreters were therefore
necessary: but conversation that requires interpreters on
both sides, is a very dull amusement. Though his questions were always ready, and my answers not less so, yet
the interpretation was very slow and confused. After some
time, one of the gentlemen asked me if I had any objection to answering Mr. Kalkoen’s questions in writing. I
answered, none at all. It was soon agreed, that the questions and answers should be written. Accordingly, in a
few days, Mr. Kalkoen sent me his questions in Dutch.
Mr. Le Roy, now of New-York, was obliging enough to
translate them for me into English, and I wrote an answer
to each question in a separate letter. I now send them to
you altogether. You may print as many, or as few of
them, at a time, in your paper, as you please—only be so
good as to preserve the dates. They gave so much satisfaction to Mr. Kalkoen, that he composed from the information contained in them, a comparison between the revolt of the Low Countries from Spain, and the revolution
of the United States of America, in which his conclusion
was, that as it was a kind of miracle that the former succeeded, it would be a greater miracle still, if the latter
should not. This composition was read by him to a society of gentlemen of letters, about forty in number, who
met at stated times in Amsterdam; and by that means,
just sentiments of American affairs began to spread, and
prevail over the continual misrepresentations of English
and Stadtholderian Gazettes, pamphlets and newspapers.
				
					John Adams.
				
				